         Case 6:20-cv-00021-JTJ Document 18 Filed 11/13/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 CHALON KINHOLT,                                         CV 20-00021-H-JTJ

              Plaintiff,

       vs.                                                       ORDER

 ROEY PFISTER and JESSICA CONELL,

              Defendants.

      Plaintiff Chalon Kinholt has failed to file an initial disclosure statement as

required by Paragraph I(A) of the Court’s June 16, 2020 Scheduling Order (Doc.

9). On October 5, 2020, the Court issued an Order requiring Mr. Kinholt to file his

initial disclosure statement on or before October 30, 2020. Mr. Kinholt was

advised that if he failed to file his disclosure statement before this deadline, this

matter would be recommended for dismissal. Mr. Kinholt did not respond.

      Based upon Mr. Kinholt’s failure to comply with the Court’s Orders dated

June 16, 2020 (Doc. 9) and October 5, 2020 (Doc. 17), this matter should be

dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The

Court has the inherent power to sua sponte dismiss a case for lack of prosecution or

failure to comply with a court order. Henderson v. Duncan, 779 F.2d 1421, 1423

(9th Cir. 1986); see also Fed.R.Civ.P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258,

1260 (9th Cir. 1992). Dismissal, however, is a harsh penalty and should be



                                           1
          Case 6:20-cv-00021-JTJ Document 18 Filed 11/13/20 Page 2 of 4



imposed as a sanction only in extreme circumstances. Henderson, 779 F.2d at

1423.

        The following factors must be considered before dismissal is imposed as a

sanction for failure to prosecute or failure to comply with a court order: (1) the

public’s interest in expeditious resolution of litigation; (2) the court’s need to

manage its docket; (3) the risk of prejudice to the defendants/respondents; (4) the

availability of less drastic alternatives; and (5) the public policy favoring

disposition of cases on their merits. Pagtalunan v. Galaza, 291 F.3d 639 (9th Cir.

2002) (citing Ferdik, 963 F.2d at 1260-61).

        “The public’s interest in expeditious resolution of litigation always favors

dismissal.” Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999).

This case is at a critical stage in that discovery will expire on November 20, 2020

and motions are due on December 18, 2020. This factor weighs in favor of

dismissal.

        For much the same reasons, the second factor supports dismissal. The Ninth

Circuit has noted that “[i]t is incumbent upon us to preserve the district courts’

power to manage their docket without being subject to the endless vexatious

noncompliance of litigants. . ..” Ferdik, 963 F.2d at 1261. “The trial judge is in

the best position to determine whether the delay in a particular case interferes with

docket management and the public interest.” Pagtalunan, 291 F.3d 639 (citing



                                           2
         Case 6:20-cv-00021-JTJ Document 18 Filed 11/13/20 Page 3 of 4



Yourish, 191 F.3d 983). The Court must be able to manage its docket. It cannot do

so if Mr. Kinholt refuses to comply with Court imposed deadlines. Therefore, this

factor favors dismissal.

      The third factor requires the Court to weigh the risk of prejudice to the

Defendants. “To prove prejudice, a defendant must establish that plaintiff’s

actions impaired defendant’s ability to proceed to trial or threatened to interfere

with the rightful decision of the case.” Malone v. United States Postal Service, 833

F.2d 128, 131 (9th Cir. 1987). Mr. Kinholt’s failure to comply with the Court’s

disclosure requirements prejudices Defendants. They cannot defend this matter

without discovery. The longer this matter sits, the more prejudice to Defendants.

      The Court has considered and provided less drastic alternatives.

Alternatives may include “allowing further amended complaints, allowing

additional time, or insisting that appellant associate experienced counsel.” Nevijel

v. North Coast Life Insurance Co., 651 F.2d 671, 674 (9th Cir. 1981). Although

less drastic alternatives to dismissal should be considered, the Court is not required

to exhaust all such alternatives prior to dismissal. Id. The Court made Mr. Kinholt

aware of his disclosure obligations in the June 16, 2020 Scheduling Order and

October 5, 2020 Order. (Docs. 9, 17.) The Court specifically advised Mr. Kinholt

in its October 5, 2020 Order that his failure to comply with the Order would result

in a recommendation that this matter be dismiss for failure to comply with a court



                                          3
         Case 6:20-cv-00021-JTJ Document 18 Filed 11/13/20 Page 4 of 4



order. (Doc. 17 at 2.) Mr. Kinholt did not respond. The Court can envision no

further alternatives to dismissal.

      The last factor weighs against dismissal because public policy favors the

disposition of cases on their merits. Pagtalunan, 291 F.3d 639 (citing Hernandez

v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998)). But in light of the other

four factors favoring dismissal, the Court finds that this matter should be dismissed

for failure to prosecute and failure to comply with the Court’s order.

      Based upon the foregoing, the Court issues the following:

                                      ORDER

      1. This matter is DISMISSED pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure.

      2. The Clerk of Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      3. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      DATED this 13th day of November, 2020.




                                          4
